DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 21, 25-27 and 29-32, 34-37, 39 and 41-42 are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Response to Arguments
1.	Applicant’s Arguments, see Remarks, pages 9-10, filed 08/13/2021 with respect to the rejections of claims 21, 25-27 and 29-32, 34-37, 39 and 41-42, have been fully considered.
On pages 9-10 of the applicant response, the applicant argues Benedek does not teach “the first sensor includes a light detection and ranging sensor ("LiDAR") configured to measure distances along a substantially horizontal plane”, Examiner respectfully 
Furthermore, secondary reference of Wang discloses LIDAR sensor that scan the area in two dimensional plane (X, Y) (see at least [¶ 186]), also Wang discloses the robotic device detect the horizontal distance to person using LIDAR sensor (see at least [¶ 307]). Please see detailed rejection below.
Regarding dependent claim 32, on page 9 applicant argues that “one skilled in the art would not find it obvious to replace the 3D LiDAR of Benedek with a planar LiDAR”, Examiner respectfully disagrees, Schamp discloses vehicle includes a planar Lidar to detect object and pedestrian, where planar LIDAR sensor can be used to measure distance, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify teaching of Benedek by replacing the LIDAR sensor with a planar LIDAR. Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 21, 29-30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” to Benedek et .
5.	Regarding claim 21, Benedek discloses a system for detecting motion of a moving body (see at least Fig. 1), comprising:
at least one processor coupled to a memory and at least one sensor the memory having computer readable instructions stored thereon the at least one processor configured to execute the computer readable instructions to (integrated 4D (i4D) vision and visualization system that is coupled to LIDAR sensor and system which is running programs/algorithms to track human gait see at least abstract and introduction Fig. 1),
determine the moving body corresponds to a gait pattern of a human based on detection (determine the moving body corresponds to a gait pattern person see at least right col. pg 1139 and section 2 in pg 1139-1140 Figs. 4-5 &7)
wherein, the first sensor includes a light detection and ranging sensor (“LiDAR”) configured to measure distances along a substantially horizontal plane (as shown in Fig. 4(a) the LiDAR measure distance data along horizontal plane, where the these data to determine gait pattern of human see at least abstract, introduction and section 2 and Figs. 1-7, it is well known in the art that LiDAR sensors are based on the use of one or multiple laser beams to perform distance measurements. They are active sensors, emitting radiation at a set wavelength and receiving the return signal. Furthermore, Benedek discloses the system uses 2D silhouette based approach to determine the gait pattern (see at least second para. right col. pg. 1139). And the LIDAR detect measurement data (X, Y, Z) where only 2D data (X, Y) can be used from (X, Y, Z) data to determine the distance in horizontal plane, that means the system measures the distance along horizontal plane. Furthermore, secondary reference of Wang discloses LIDAR sensor that scan the area in two dimensional plane (X, Y) (see at least [¶ 186]), also Wang discloses the robotic device detect the horizontal distance to person using LIDAR sensor (see at least [¶ 307]).
Benedek does not explicitly disclose a first sensor, of a first object and a second object separated by less than a threshold distance, the first object being stationary with respect to the second object at a first instance in time and at a different second instance in time the second object is in motion with respect to the first object; 

Benedek, furthermore, discloses the system detect the person is walking, that means the system detecting the left leg is in motion and right leg is stationary in instant time while the person is walking and then the right leg is in motion while the left is stationary, where the system is capable of determine the distance between the right and left leg using the detected data see at least right col. pg 1139 and section 2 in pg 1139-1140 Figs. 1-7) For more clarification the Examiner is using a secondary reference of “Eiji”.
However, Eiji is directed to system for measuring the travelling distance of person. Eiji discloses the system includes various sensors are attached to person legs/feet and a calculating unit that calculate the step length/distance between the left and right legs while the person is walking. Eiji furthermore, discloses as shown in Fig. 3 the legs/feet start a same location/position 1, where the right leg is stationary with respect to left, and the left leg moves/motion to position 2 while the right leg is stationary second instant in time and so on, that means the step length/distance is less than any large step/threshold distance (see at least first para. in page 3 and para. 132 in page 4, para 

Benedek does not explicitly disclose transmit a signal to at least one actuator on a robotic device upon determining the moving body corresponds to the human, the signal corresponding to the robotic device performing an action.
However, Wang is directed to interacting with mobile robot. Wang discloses the robot includes processor coupled to memory and sensors, where memory comprising 
instructions executable by the processor; and multiple sensors camera 450 and Lidar 440 which arranged a different location as shown in (Figs. 1-3), and once the robot detect a person/obstacle based on sensors data then the robot controller controls the robot to avoid person/obstacle, that means the sensor data is transmitted to controller and analyzed and the robot take an action to avoid the crash (see at least [¶ 48, 71, 174 & 186-188] and Figs. 1-3 & 8B) Furthermore Wang discloses LIDAR sensor that scan the area in two dimensional plane (X,Y) (see at least [¶ 186]), also the robotic device detect the horizontal distance to person using LIDAR sensor (see at least [¶ 307].)
. Therefore, from the teaching of Wang, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the 

6.	Regarding claim 29, Benedek discloses a method for detecting motion of a moving body (see at least Fig. 1), comprising:
determining the moving body corresponds to a gait pattern of a human based on detection (determine the moving body corresponds to a gait pattern person see at least right col. pg 1139 and section 2 in pg 1139-1140 Figs. 4-5 &7)
wherein, the first sensor includes a light detection and ranging sensor (“LiDAR”) configured to measure distances along a substantially horizontal plane (as shown in Fig. 4(a) the LiDAR measure distance data along horizontal plane, where the these data to determine gait pattern of human see at least abstract, introduction and section 2 and Figs. 1-7, it is well known in the art that LiDAR sensors are based on the use of one or multiple laser beams to perform distance measurements. They are active sensors, emitting radiation at a set wavelength and receiving the return signal. Furthermore, Benedek discloses the system uses 2D silhouette based approach to determine the gait pattern (see at least second para. right col. pg. 1139). And the LIDAR detect measurement data (X, Y, Z) where only 2D data (X, Y) can be used from (X, Y, Z) data to determine the distance in horizontal plane, that means the system measures the distance along horizontal plane. Furthermore, secondary reference of Wang discloses LIDAR sensor that scan the area in two dimensional plane (X, Y) (see at least [¶ 186]), also Wang discloses the robotic device detect the horizontal distance to person using LIDAR sensor (see at least [¶ 307]).


Benedek, furthermore, discloses the system detect the person is walking, that means the system detecting the left leg is in motion and right leg is stationary in instant time while the person is walking and then the right leg is in motion while the left is stationary, where the system is capable of determine the distance between the right and left leg using the detected data see at least right col. pg 1139 and section 2 in pg 1139-1140 Figs. 1-7) For more clarification the Examiner is using a secondary reference of “Eiji”.

However, Eiji is directed to system for measuring the travelling distance of person. Eiji discloses the system includes various sensors are attached to person legs/feet and a calculating unit that calculate the step length/distance between the left and right legs while the person is walking. Eiji furthermore, discloses as shown in Fig. 3 the legs/feet start a same location/position 1, where the right leg is stationary with respect to left, and the left leg moves/motion to position 2 while the right leg is stationary second instant in time and so on, that means the step length/distance is less than any large step/threshold distance (see at least first para. in page 3 and para. 132 in page 4, para 166 on page 5 and Figs. 3-6). Therefore, from the teaching of Eiji, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of determining distance between the right and left leg, 

Benedek does not explicitly disclose transmitting a signal to at least one actuator on a robotic device upon determining the moving body corresponds to the human, the signal corresponding to the robotic device performing an action.
However, Wang is directed to interacting with mobile robot. Wang discloses the robot includes processor coupled to memory and sensors, where memory comprising 
instructions executable by the processor; and multiple sensors camera 450 and Lidar 440 which arranged a different location as shown in (Figs. 1-3), and once the robot detect a person/obstacle based on sensors data then the robot controller controls the robot to avoid person/obstacle, that means the sensor data is transmitted to controller and analyzed and the robot take an action to avoid the crash (see at least [¶ 48, 71, 174 & 186-188] and Figs. 1-3 & 8B) Furthermore Wang discloses LIDAR sensor that scan the area in two dimensional plane (X,Y) (see at least [¶ 186]), also the robotic device detect the horizontal distance to person using LIDAR sensor (see at least [¶ 307]).
Therefore, from the teaching of Wang, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique when the sensors detect a person then robot take action to avoid the person similar to that of the teaching of Wang in order to enhance the safety. 


determine the moving body corresponds to a gait pattern of a human based on detection (determine the moving body corresponds to a gait pattern person see at least right col. pg 1139 and section 2 in pg 1139-1140 Figs. 4-5 &7)
wherein, the first sensor includes a light detection and ranging sensor (“LiDAR”) configured to measure distances along a substantially horizontal plane (as shown in Fig. 4(a) the LiDAR measure distance data along horizontal plane, where the these data to determine gait pattern of human see at least abstract, introduction and section 2 and Figs. 1-7, it is well known in the art that LiDAR sensors are based on the use of one or multiple laser beams to perform distance measurements. They are active sensors, emitting radiation at a set wavelength and receiving the return signal. Furthermore, Benedek discloses the system uses 2D silhouette based approach to determine the gait pattern (see at least second para. right col. pg. 1139). And the LIDAR detect measurement data (X, Y, Z) where only 2D data (X, Y) can be used from (X, Y, Z) data to determine the distance in horizontal plane, that means the system measures the distance along horizontal plane. Furthermore, secondary reference of Wang discloses LIDAR sensor that scan the area in two dimensional plane (X, Y) (see at least [¶ 186]), also Wang discloses the robotic device detect the horizontal distance to person using LIDAR sensor (see at least [¶ 307]).
Benedek does not explicitly disclose a first sensor, of a first object and a second object separated by less than a threshold distance, the first object being stationary with 

Benedek, furthermore, discloses the system detect the person is walking, that means the system detecting the left leg is in motion and right leg is stationary in instant time while the person is walking and then the right leg is in motion while the left is stationary, where the system is capable of determine the distance between the right and left leg using the detected data see at least right col. pg 1139 and section 2 in pg 1139-1140 Figs. 1-7) For more clarification the Examiner is using a secondary reference of “Eiji”.

However, Eiji is directed to system for measuring the travelling distance of person. Eiji discloses the system includes various sensors are attached to person legs/feet and a calculating unit that calculate the step length/distance between the left and right legs while the person is walking. Eiji furthermore, discloses as shown in Fig. 3 the legs/feet start a same location/position 1, where the right leg is stationary with respect to left, and the left leg moves/motion to position 2 while the right leg is stationary second instant in time and so on, that means the step length/distance is less than any large step/threshold distance (see at least first para. in page 3 and para. 132 in page 4, para 166 on page 5 and Figs. 3-6). Therefore, from the teaching of Eiji, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of determining distance between the right and left leg, and the right leg being stationary with respect to the left leg at a first instance in time and at a different second instance in time the left leg is in motion with respect to the 

Benedek does not explicitly disclose transmit to at least one actuator on a robotic device upon determining the moving body corresponds to the human, the signal corresponding to the robotic device performing an action.
However, Wang is directed to interacting with mobile robot. Wang discloses the robot includes processor coupled to memory and sensors, where memory comprising 
instructions executable by the processor; and multiple sensors camera 450 and Lidar 440 which arranged a different location as shown in (Figs. 1-3), and once the robot detect a person/obstacle based on sensors data then the robot controller controls the robot to avoid person/obstacle, that means the sensor data is transmitted to controller and analyzed and the robot take an action to avoid the crash (see at least [¶ 48, 71, 174 & 186-188] and Figs. 1-3 & 8B) Furthermore Wang discloses LIDAR sensor that scan the area in two dimensional plane (X,Y) (see at least [¶ 186]), also the robotic device detect the horizontal distance to person using LIDAR sensor (see at least [¶ 307]).
Therefore, from the teaching of Wang, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique when the sensors detect a person then robot take action to avoid the person similar to that of the teaching of Wang in order to enhance the safety. 

8.	Regarding claim 31, Benedek, Eiji and Wang in combination disclose all the limitation of claim 1 as discussed above, Benedek does not explicitly disclose the action comprises at least one of the robotic device stopping, slowing down, or adjusting its .

9.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” to Benedek et al. in view of JP2004170166 to Eiji (English translation) further in view of US2012/0197439 to Wang et al. and US2013/0251194 to Schamp.
10.	Regarding claim 32, Benedek, Eiji and Wang in combination disclose all the limitation of claim 1 as discussed above, Benedek does not explicitly disclose of the second sensor is separated apart from the first sensor, the second sensor comprises a planar LIDAR positioned at an angle with respect to the horizontal plane of the first sensor. However, Benedek and Wang discloses LiDAR sensors (see at least [¶ 174 & 186]).
However, Schamp is directed to range segmentation system. Schamp discloses vehicle includes a planar Lidar to detect object and pedestrian (see at least [¶ 170] and Figs. 1& 8). Therefore, from the teaching of Scamp, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to provide a planar Lidar as second sensor and it is matter of design choice to be positioned at .

11.	Claims 25, 27, 34, 36, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” to Benedek et al. in view of JP2004170166 to Eiji (English translation) further in view of US2012/0197439 to Wang et al. and US2016/0188977 to Kearns et al.
12.	Regarding claims 25, 34 and 39, Benedek, Eiji and Wang in combination disclose all the limitations of claim 21 as discussed above, furthermore, Wang discloses the determine a first intersection point on the moving body by the first sensor  (moving body as shown in Fig. 14) and a second intersection point on the moving body based on a first sensor (multiple image sensor 450 and Lidar 440 which arranged a different location as shown in (Figs. 1-3), and the image sensor 450 is positioned at an angle as shown in Fig. 1, and the sensor 450 in one plane and sensor 440 in different plane, where the two plane would intersect the person/obstacle at different points) (see at least Figs. 1-3 & 14), Furthermore the robotic device detect the horizontal distance to person (see at least [¶ 307].)
Benedek does not explicitly disclose of determine a horizontal distance from the robotic device to the first intersection point and a horizontal distance from the robotic device to the second intersection point, the two horizontal distances are the same, the first intersection point and second intersection point both correspond to a continuous body.


13.	Regarding claims 27, 36 and 41, Benedek, Eiji and Wang in combination disclose all the limitation of claim 21 as discussed above, Benedek does not explicitly disclose distinguish the moving body from stationary objects at least in part on a map of the environment, the stationary objects corresponds to walls, floors and other stationary objects in a field of view of the robotic device. 
However, Kearns is directed to mobile security robot includes plurality of sensors. Kearns discloses the mobile robot distinguish the moving object or person using layout map and the wall as shown in Figs. 7A-B (see at least [¶ 65-67, 110-111, 136, 148] and Figs. 1B, 7A-B). Therefore, from the teaching of Kearns, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of distinguishing the moving object or person using layout map and the wall similar to that of the teaching of Kearns in order to enhance the safety.

14.	Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” to Benedek et al. in view of JP2004170166 to Eiji (English translation) further in view of US2012/0197439 to Wang et al. and US2018/0246518 to Vogel et al. 
15.	Regarding claims 26 and 35, Benedek, Eiji and Wang in combination disclose all the limitations of claim 21 as discussed above, Benedek does not explicitly disclose determine the first and second objects corresponds to the human based on the first and second objects comprising a column shape body.
However, Vogel is directed to autonomous mobile robot. Vogel discloses the autonomous mobile robot includes multiple sensors (110 & camera 112) located a different position, where the robot detect column based on the sensors data as shown in Fig. 2. Hence this technique can be used to determine column shape body based on the detection the of legs of walking person see at least [¶ 29, 31, 55 & 57]. Therefore, from the teaching of Vogel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of using the two sensors to detect a body column shape similar to that of the teaching of Vogel in order to enhance the safety. 
16.	Claims 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” to Benedek et al. in view of JP2004170166 to Eiji (English translation) further in view of US2012/0197439 to Wang et al. and US2018/0246518 to Vogel et al. 

However, Vogel is directed to autonomous mobile robot. Vogel discloses the autonomous mobile robot includes multiple sensors (110 & camera 112) located a different position, where the robot detect column based on the sensors data as shown in fig. 2. See at least [¶ 29, 31, 55& 57]. Therefore, from the teaching of Vogel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of using the two sensors to detect a body column shape similar to that of the teaching of Vogel in order to enhance the safety. 

Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHID BENDIDI/Primary Examiner, Art Unit 3667